DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al. (WO 2018/023117).
In regards to claims 1 and 3, Goldman et al. teaches a hair treatment device, comprising: 
a device body (100); 
a sensor arranged in or on the device body (Paragraphs 0015-0016), the sensor configured to detect a plurality of hair condition parameters (Paragraph 0037 which provides for temperature and  humidity); and 
an electronic circuit device arranged in or on the device body, the electronic circuit device coupled to receive detected plurality of hair condition parameters from the sensor (e.g., Paragraph 0056), 
wherein the electronic circuit device is configured to control at least one hair treatment parameter based on the received detected plurality of hair condition parameters (Paragraph 0094 which teaches wherein the controlled hair treatment parameter is a temperature of the hair treatment device).
Regarding claim 2, Goldman et al. teaches the hair treatment device has a straightening iron (Paragraph 0098).
Regarding claim 12, Goldman et al. teaches a method of cosmetically treating hair of a user, the method comprising the steps of: during a treatment and/or before a treatment of the hair by a hair treatment device according to claim 1, detecting the plurality of hair condition parameters with the at least one sensor; and dosing the at least one hair treatment agent based on the plurality of hair condition parameters (Paragraph 0094).
Regarding claim 14, Goldman et al. teaches the hair treatment device has a straightening iron (Paragraph 0098).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Samain (US Pub # 2019/0350346) in view of Shami (US Pub # 2018/0125207). 
In regards to claim 1, Samain teaches a hair treatment device, comprising: 
a device body (1); 
a sensor arranged in or on the device body, the sensor configured to detect a hair condition parameter (Paragraph 0197 “at least one characteristic”); and 
an electronic circuit device (30) arranged in or on the device body, the electronic circuit device coupled to receive detected hair condition parameters from the sensor (Paragraph 0197), 
wherein the electronic circuit device is configured to control at least one hair treatment parameter based on the received detected hair condition parameters and/or to dose at least one hair treatment agent based on the received detected hair condition parameters and/or to provide a hair treatment recommendation based on the received detected hair condition parameters (Paragraph 0197).
Samain teaches the sensor to be used can be any “sensor which can sense the state of the hair, making it possible to convey a signal representing the state of the hair before treating it.” (Paragraph 0197). However, Samain does not expressly teach that the sensor is configured to detect a plurality of hair condition parameters. However, Shami teaches a hair treatment system to include dispensing additives to the hair based on a plurality of sensed conditions (Paragraph 0050). That is, Shami provides that hair scans can provide sensed conditions of a user’s hair in order to determine if the hair is for example, dry or pH imbalanced and therefore require additional additives such as oil or acids to be dispensed along with hair treatment product. Id. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Samain to include the plurality of sensing parameters, as taught by Shami in order to provide optimal treatment to a user.
	Regarding claim 4, Samain teaches the sensor is arranged to be brought into contact with hair of a user during the detection of the plurality of hair condition parameters (Paragraph 0197 which teaches a sensor to be included with a comb to be passed through the hair, thus contacting the hair).
Regarding claim 6, Samain teaches the recommendation is at least one of a hair care product recommendation, a hair styling product recommendation, and a hair treatment recommendation (Paragraph 0197 “adjustment device 30 may be arranged to recommend a setting and/or a choice of products as a function of the evaluation which has been made”).
Regarding claim 7, Samain teaches the comb sensor, but does not expressly provide that such sensor is sealed in the comb. However, as the sensor is provided for use with potentially wet hair (see e.g. Paragraph 0187) providing sealed components would be part of making them water resistant. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor of Samain to be sealed within the comb, as a matter of obvious design choice to make the device more durable.
Regarding claim 8, Samain teaches the electronic circuit device (including 40) has a wireless data exchange device (Paragraphs 0185).
Regarding claim 9, Samain teaches the sensor has at least one of a group of sensors, the group of sensors having at least two of a microphone (Paragraph 0197 which teaches “one or more sensors” to include microphone as one type of the one or more sensors).
Regarding claim 12, Samain teaches a method of cosmetically treating hair of a user, the method comprising the steps of: during a treatment and/or before a treatment of the hair by a hair treatment device according to claim 1, detecting the plurality of hair condition parameters with at least one sensor (Paragraph 0197); and dosing the at least one hair treatment agent based on the hair condition parameters (Paragraph 0197). 
Regarding claim 15, Samain teaches transmitting the detected plurality of hair condition parameters to an external data processing device; and receiving the information provided by the external data processing device, wherein determining the hair treatment agent dosing is done based on the plurality of hair condition parameters by the external data processing device (Paragraph 0197 which provides comparison with external reference data).


In regards to claim 10, Samain teaches a hair treatment device, comprising: 
a device body; 
a sensor arranged in or on the device body, the sensor configured to detect a hair condition parameter (Paragraph 0197 “at least one characteristic”); and 
an electronic circuit device (30) arranged in or on the device body, the electronic circuit device coupled to receive detected hair condition parameters from the sensor (Paragraph 0197), 
wherein the electronic circuit device is configured to control at least one hair treatment parameter based on the received detected hair condition parameters and/or to dose at least one hair treatment agent based on the received detected hair condition parameters and/or to provide a hair treatment recommendation based on the received detected hair condition parameters (Paragraph 0197); and
a display device (40) in operable communication with the hair treatment device (Paragraph 0184), 
wherein the hair treatment device is configured to transmit to the display device the hair condition information item and/or the recommendation by the data exchange device (Paragraphs 0178-0197).
Samain teaches the sensor to be used can be any “sensor which can sense the state of the hair, making it possible to convey a signal representing the state of the hair before treating it.” (Paragraph 0197). However, Samain does not expressly teach that the sensor is configured to detect a plurality of hair condition parameters. However, Shami teaches a hair treatment system to include dispensing additives to the hair based on a plurality of sensed conditions (Paragraph 0050). That is, Shami provides that hair scans can provide sensed conditions of a user’s hair in order to determine if the hair is for example, dry or pH imbalanced and therefore require additional additives such as oil or acids to be dispensed along with hair treatment product. Id. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Samain to include the plurality of sensing parameters, as taught by Shami in order to provide optimal treatment to a user.
Regarding claim 17, Samain teaches detecting the plurality of hair condition parameters by the at least one sensor (see claim 1 as discussed above); and controlling the at least one hair treatment parameter and/or dosing the at least one hair treatment agent and/or recommending at least one hair treatment based on the plurality of hair condition parameters (Samain, Paragraph 0197).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Samain.
In regards to claim 11, Samain teaches a hair treatment device, comprising: 
a device body (1); 
a sensor arranged in or on the device body, the sensor configured to detect a hair condition parameter (Paragraph 0197 “at least one characteristic”); and 
an electronic circuit device (30) having a wireless data exchange device (Paragraph 0196) arranged in or on the device body (Paragraph 0184),
wherein the electronic circuit device is configured to transmit the received hair condition parameter to the data processing device, wherein the data processing device is configured, based on the received detected hair condition parameter, to determine a dosage of a hair treatment agent from a tank and to transmit to the electronic circuit device or a further electronic circuit device arranged in a treatment device by the wireless data exchange device (Paragraph 0211), and wherein the electronic circuit device or the further electronic circuit device is further configured to dose the at least one hair treatment agent (Paragraph 0197).
	Samain does not expressly teach that communication between components is all wireless. However, Samain does teach that communication between at least the circuit and device 30 is wireless (Paragraph 0196). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sensors/electronic circuit device/data processing device of Samain to be all wirelessly connected in order to provide for easier individual placement of discrete components by the end user.
Regarding claim 16, Samain teaches the at least one sensor is a microphone (Paragraph 0197).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772